Exhibit 10.24 Summary of 2016 Executive Officer Compensation The following shows the 2016 annual salary for each of Mattersight’s current executive officers: Kelly D. Conway, President and Chief Executive Officer: $ Christopher J. Danson, Executive Vice President and Chief Technology Officer: $ Richard M. Dresden, Executive Vice President of Sales: $ David R. Gustafson, Executive Vice President and Chief Operating Officer: $ Sheau-ming K. Ross, Vice President and Chief Financial Officer: $ Each of these executive officers have target bonus percentages as set forth in their employment agreements with Mattersight and modified with approval of the Compensation Committee of our Board of Directors from time to time.Additional information concerning the compensation of these executive officers is set forth in the Proxy Statement on Form 14A filed by Mattersight Corporation with the Securities and Exchange Commission.
